The Supreme Court did not improvidently exercise its discretion in granting the infant petitioner’s application for leave to serve a late notice of claim. The application was made within the appropriate period of limitation, as tolled by infancy (see, Matter of Makris v Westchester County, 208 AD2d 843). Unlike the appellant in Matter of Matarrese v New York City Health & Hosps. Corp. (215 AD2d 7), in this case the County of Nassau and the Nassau County Medical Center (hereinafter the Medical Center) will not be unduly prejudiced by the delay in serving a notice of claim. The Medical Center is in possession of detailed infant medical records and one of the doctors involved is still employed by the Medical Center and is available to testify.
We find no merit to the appellants’ remaining contentions. Balletta, J. P., Joy, Krausman and Florio, JJ., concur.